Citation Nr: 1628532	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  14-28 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected tinnitus.

2. Entitlement to service connection for sleep apnea, to include as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	James McElfresh, Veterans Angels 


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse



ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army during the Vietnam Era from October 1969 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2014 rating decision of the Department of Veterans Appeal (VA) Regional Office (RO) in Salt Lake City, Utah.  In August 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via a video conference hearing .  A copy of the hearing transcript is of record.

The Board notes that the RO certified as on appeal the issue of entitlement to an initial rating in excess of 10 percent for tinnitus.  See VA Form 8, dated April 15, 2015.  In the February 2014 rating decision, the Veteran was awarded service connection for tinnitus and assigned an initial 10 percent rating.  Thereafter, he submitted a timely notice of disagreement and was provided a statement of the case in August 2014 addressing this claim.  However, on his substantive appeal submitted later that month he stated that, "Tinnitus is conceded under law, it can not be increased."  He further indicated at the time of his Board hearing in August 2015 that he wanted to withdraw the claim for a higher rating for tinnitus.  Accordingly, the Board does not have jurisdiction over this claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

While the Board sincerely regrets the delay, the Veteran's claims must be remanded for further development in order for the Board to make an informed decision and to afford them every due consideration.

In February 2014, the Veteran was afforded a VA examination for his claimed entitlement to service connection for bilateral hearing loss.  The examiner did not opine as to the Veteran's entitlement to service connection for bilateral hearing loss on a secondary basis.  At the time, the Veteran had not been granted service connection for tinnitus.  Therefore, an additional VA medical opinion is warranted to determine whether the Veteran's bilateral hearing loss was caused or aggravated by his service-connected tinnitus.  See 38 C.F.R. § 3.310 (2015).

The Veteran has not, as yet, been afforded a VA examination for an opinion as to the likely etiology of his sleep apnea condition.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (reflecting that VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim).  This should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangement to obtain the Veteran's VA treatment records, dated from March 2015 forward.

2.  Make arrangement to obtain the Veteran's treatment records from the doctor in Wisconsin who treated him for problems with his hearing in the 1970s and/or 1980s; and from Intermountain Healthcare, dated in 2000.  See Pages 8 and 16 of the Hearing Transcript dated August 12, 2015.

3.  Thereafter, schedule the Veteran for a VA audiological examination.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

(a)  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss had its clinical onset during active service or was caused by his in-service noise exposure.  In providing this opinion, the examiner must consider the Veteran's description of his in-service noise exposure (see pages 11 and 12 of the Hearing Transcript dated August 12, 2015) and his wife's statement that she noticed that the Veteran had problems with his hearing during the first couple of years of their marriage, at which time it had been reported that they had been married for 43 years (see page 14 of the Hearing Transcript dated August 12, 2015).  The examiner must also acknowledge and explain the puretone threshold shift in the Veteran's ears between the September 1969 service entrance examination and the March 1972 service separation examination.

(b) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss was either (i) caused by, or (ii) aggravated (i.e., permanently worsened) by his service-connected tinnitus.  

The examiner must provide a complete rationale for all opinions provided.

4.  Schedule the Veteran for an Ear, Nose, and Throat (ENT) examination to determine the etiology of sleep apnea.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current sleep apnea had its clinical onset during active service or is related to any incident of service.  In providing this opinion, the must consider the Veteran's wife's statement that she noticed that the Veteran would snore and gasp for air when he first came home from the military (see page 4 of the Hearing Transcript dated August 12, 2015).

(b)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the any sleep apnea was either (i) caused by, or (ii) aggravated (i.e., permanently worsened) by the Veteran's service-connected tinnitus.  In providing this opinion, the examiner should specifically address the Veteran's contentions that his sleep apnea is impacted by his tinnitus, as well as the articles he submitted in September 2014 (Association Between Obstructive Sleep Apnea and Sudden Sensorineural Hearing Loss) and August 2015 (Sleep Apnea and Hearing Impairment in the Hispanic Community Health Study/Study of Latinos).  

The examiner must provide a complete rationale for all opinions provided.

5.  Finally, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow an opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

